Case 2:21-cv-02244-RPK-ARL Document 5 Filed 05/07/21 Page 1 of 1 PageID #: 26



 A0 399 (01/09) Waiver of the Service of Summons

                                 UNITED STATES DISTRICT COURT
                                                              for the
                                        U.S. District Court, Eastern District of New York

 Lisa M. Schultz, individually and on behalf of all others           )
 similarly situated,                                                 )
                          Plaintiff                                  )
                                                                           Civil Action No. 2:21-cv-02244-RPK-ARL
                             v.                                      )
Firstsource Advantage, LLC and LVNV Funding, LLC                     )
                                                                     )
                            Defendant                                )

                                       WAIVER OF THE SERVICE OF SUMMONS

 To:    David Barshay, Esq.
                 (Name of the plaintiff's attorney or unrepresented plaintiff”)

            I have received your request to waive service of a summons in this action along with a copy of the
 complaint, two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
             I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
             I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
 jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
              I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12
 within 60 days from April 28, 2021, the date when this request was sent (or 90 days if it was sent outside the United
 States). If I fail to do so, a default judgment will be entered against me or the entity I represent.
  Date: 05/07/2021                                                                              /s/ James L. Duke
                                                                         Signature of the attorney or unrepresented party
                   Firstsource Advantage, LLC                                                     James L. Duke
            Printed name of party waiving service of summons                                         Printed name
                                                                                               205 Bryant Woods South
                                                                                                Amherst, NY 14228

                                                                                                      Address
                                                                                            james.duke@na.firstsource.com
                                                                                                    E-rnail address
                                                                                                     718-5644349
                                                                                                  Telephone number

                                      Duty to Avoid Unnecessary Expenses of Serving a Summons

             Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary
 expenses of serving a summons and complaint. A defendant who is located in the United States and who fails to return a signed
 waiver of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
 defendant shows good cause for the failure.
              “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper
 venue, or that the court has no jurisdiction over this matter or over the defendant or the defendant's property.
              If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
 object to the absence of a summons or of service.
             If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
 Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
 respond than if a summons had been served.
